Citation Nr: 0837399	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-03 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which subsequently returned 
jurisdiction of the case to the RO in Detroit, Michigan.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran is seeking service connection for post-traumatic 
stress disorder (PTSD).  He contends that his current PTSD is 
due to his inservice exposure to various stressors.  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007).

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

A.  Missing Treatment Evidence

The first evidence of record wherein the veteran sought 
medical treatment after being discharged from active military 
service was dated in June 1999.  In this report, the examiner 
noted that the veteran had a long standing history of chronic 
depression.  In a June 2000 treatment report, it is noted 
that the veteran underwent substance abuse treatment in 1989 
at "MGH" (presumably Marquette General Hospital); a 
statement that was echoed in a September 2001 treatment 
report.  With this said, however, no evidence of a diagnosis 
or treatment for chronic depression or treatment for 
substance abuse is of record prior to June 1999.  Under these 
circumstances, the RO should, with the veteran's assistance, 
attempt to obtain all of the veteran's treatment records 
relating to any psychological condition or substance abuse 
after his discharge from active military service.

B.  Stressor Development

In his PTSD Questionnaire, received by the RO in December 
2004, and in a statement, dated in September 2006, the 
veteran alleged the following as stressors: (a) being shot 
at; (b) taking aim at a Vietnamese child; (c) witnessing a 
medevac helicopter or aircraft, specifically an AC-47, being 
hit by mortar fire, killing all onboard on February 24, 1969; 
and (d) being present at an U.S. Army Depot during mortar and 
rocket attacks on the south and east perimeters on February 
24, 1969.  

Historically, the veteran served on active duty from June 
1968 to January 1970.  His service personnel records 
confirmed his assignment at the U.S. Army Depot in Long Binh, 
Vietnam, from November 1968 to January 1970, where he served 
as a Military Policeman.  Thus, it appears that at least two 
of the veteran's claimed stressors include a specific time 
and place that correspond to his service record.

Under these circumstances, the RO should attempt to verify 
the veteran's claimed inservice stressors with the Joint 
Services Record Research Center (JSRRC).  Moreover, to ensure 
that all reasonable attempts to verify the veteran's alleged 


stressor have been completed, a search of the veteran's 
actual unit records and any other documents that might verify 
the veteran's claim should be made.

If any inservice stressor is verified, the RO should schedule 
the veteran for a VA psychiatric examination to determine the 
sufficiency of any verified inservice stressor(s); and to 
determine whether he has PTSD due to any verified inservice 
stressor(s).  The diagnostic criteria, including those 
related to stressors, set forth in The American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by the VA.  See 38 C.F.R. § 4.125.  The DSM-IV 
provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) "the person's 
response [must have] involved intense fear, helplessness, or 
horror." DSM-IV at 427-28.  The sufficiency of a stressor is 
a medical determination.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to service 
connection for PTSD.  Accordingly, the case is remanded for 
the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for a mental disorder 
since the veteran's discharge from 
active military service.  The RO must 
then obtain copies of the related 
medical records that are not already in 
the claims file.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, 
after making reasonable efforts to 
obtain the identified records, the RO 
is unable to secure same, the RO must 


notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to 
respond.

2.  The veteran must be requested to 
provide specific information as to the 
nature of his claimed inservice 
stressors, including more details 
(names, approximate dates, places, unit 
assignments, etc.).  To date, the 
veteran has claimed the following 
stressors: (a) being shot at; (b) 
taking aim at a Vietnamese child; (c) 
witnessing a medevac helicopter or 
aircraft, specifically an AC-47, being 
hit by mortar fire, killing all onboard 
on or about February 24, 1969; and (d) 
being present at an U.S. Army Depot 
during mortar and rocket attacks on the 
south and east perimeters on or about 
February 24, 1969.  The letter must 
inform the veteran that his service 
personnel records indicated that he was 
assigned to the U.S. Army Depot in Long 
Binh, Vietnam, from November 1968 to 
January 1970.  Finally, the letter must 
inform the veteran that he must 
estimate the date, within a three month 
period, in which any of the alleged 
stressors occurred.

3.  After completion of the above, the 
RO must review the claims file and 
prepare a summary of the claimed 
stressor(s) and the veteran's inservice 
activities (including unit(s) of 
assignment) based on review of all 
pertinent documents.  This summary, and 
all supporting documents regarding the 
veteran's claimed 


stressor(s), must be sent to JSRRC, who 
must indicate whether there is 
documentary support showing any claimed 
stressor occurred.  In any event, JSRRC 
must be asked to provide copies of any 
available documentation describing 
stressors claimed by the veteran.  
JSRRC must be asked to identify the 
agency or department that could provide 
any information it cannot provide.  
Follow-up inquiries must be conducted 
accordingly.  Associate all documents 
with the claims file.

4.  The RO must make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor(s).  

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then arrange 
for the veteran to be afforded the 
appropriate VA examination to determine 
the diagnoses of all psychiatric 
disorders that are present.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
must be accomplished.  The RO must 
specify for the examiner the stressor(s) 
that it has determined are established by 
the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  If a diagnosis of 
PTSD is made, the examiner must specify 
(1) whether each alleged stressor 


found to be established by the record by 
the RO was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record and found to be 
sufficient to produce PTSD by the 
examiner.  If any other psychiatric 
diagnosis is made, the examiner must 
state whether any such disorder is 
related to the veteran's active duty 
service.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

6.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Once the above action has been 
completed, the RO must re-adjudicate the 
veteran's claim on appeal, taking into 
consideration any newly acquired 
evidence.  If any benefit remains denied, 
a Supplemental Statement of the Case must 
be provided to the veteran and his 
representative.  After the veteran has 
had an adequate 


opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


